PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhao et al.
Application No. 15/574,393
Filed: 15 Nov 2017
For: SYSTEM AND METHOD OF IN-LINE SHAPING, FILLING AND ENCLOSING TO FORM PRODUCT PACKAGING
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 25040-5515


This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed July 1, 2021.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed December 7, 2020. This Office action set a shortened statutory period for reply of three months.  On March 26, 2021, Applicant filed an RCE, made timely by obtaining a one month extension of time. However, the Office mailed a Notice of Improper Request for Continued Examination (RCE) on April 2, 2021, indicating that that RCE was improper because continued examination under 37 CFR 1.114 does not apply in a national stage application unless the requirements of 35 U.S.C. 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.  On June 7, 2021, Applicant submitted inventors’ declarations for co-inventors Zhiheng Zhao and Yu-Ching Wu, together with a Substitute Statement for Hiyan Cao, and a request that the RCE filed March 26, 2021 be considered, all made timely by obtaining a three month extension of time. The Office mailed a Notice of Abandonment on June 30, 2021.

With the instant petition, Applicant argues that because he timely filed inventors’ declarations and a Substitute Statement for all of the inventors, the RCE previously filed on March 26, 2021 should have been considered by the Office. Applicant’s argument has been considered, but is not 

In view thereof, the holding of abandonment was proper and will not be withdrawn.

If reconsideration of this decision is not sought, Applicant may revive the application under       37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions